Examiner’s Comment
Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an electromagnetic pulse filter system, comprising: a housing assembly comprising: a backing plate; an input compartment, mechanically coupled to said backing plate, and configured for coupling to an input electrical circuit; a plurality of filter elements, each of said plurality of filter elements having an input connection, an output connection and a plurality of electromagnetic filter elements disposed on a central core, each of said plurality of filter elements mechanically coupled to said backing plate and electrically coupled proximate said input connection of each of said plurality of filter elements to said input compartment, said output connection of each of said plurality of filter elements electrically coupled to a respective filter element input connection by means of said plurality of electromagnetic filter elements disposed on said central core of each said respective filter element, in combination with all the limitations set forth in claim 1.  	Regarding claim 11, the prior art fails to teach or disclose an electromagnetic pulse filter system, comprising: a housing assembly comprising: a backing plate; an input compartment, mechanically coupled to said backing plate, and configured for coupling to an input electrical circuit; a plurality of filter elements, each of said plurality of filter elements having an input connection, an output connection and a plurality of electromagnetic filter elements disposed on a central core, each of said plurality of filter .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838